Citation Nr: 1722177	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  17-03 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Management Center in St. Paul, Minnesota

THE ISSUE

Entitlement to dependency and indemnity compensation based upon a claim of service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1960 to March 1981.  The Veteran died in June 2015.  The appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) from a November 2015 decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in St. Paul, Minnesota.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in June 2015 due to non-small cell lung cancer; at the time of the Veteran's death, he was service-connected for recurrent ureteral stones rated as noncompensable.  

2.  The Veteran did not serve on land or in the waters offshore of the Republic of Vietnam during the Vietnam War Era.  

3.  The Veteran served at the Ubon Royal Thai Air Force Base in Thailand from December 1972 to January 1974 in his military occupational specialty as an aircraft accessory systems superintendent; however, he did not serve as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise serve near the base perimeter as shown by his military occupational specialty, daily work duties, performance evaluations, or other credible evidence; thus exposure to an herbicide agent may not be presumed, and the evidence does not document that the Veteran was otherwise directly exposed to an herbicide agent during active service.  

4.  The Veteran's non-small cell lung cancer did not have onset during active service, or within one year of service discharge, and is not otherwise etiologically related to active service.  


CONCLUSION OF LAW

The criteria for dependency and indemnity compensation based upon service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

With respect to the appellant's, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the appellant's claim on appeal.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

II.  Service Connection - Cause of Death

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a [claimant] must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

To establish entitlement to service connection for the cause of a veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016).  The service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, a causal connection must be shown.  38 C.F.R. § 3.312(c)(1).  

A Veteran who served on active duty in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975 (Vietnam War Era) shall be presumed to have been exposed to an herbicide agent during active service, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a) (2016).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313 (2016).  Furthermore, there is a presumption of service connection for a Veteran who was exposed to an herbicide agent during active service and is diagnosed with a qualifying disability, including lung cancer, that manifested to a compensable degree at any time after service, unless there is affirmative evidence to show that the disease is not related to exposure to an herbicide agent.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6)(iv), 3.309(e) (2016).  

Additionally, VA will presume that a Veteran who served in Thailand during the Vietnam War Era was exposed to herbicide agents if: (1) the Veteran was in the Air Force, (2) the Veteran served at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, or Don Muang, and (3) the Veteran served as a security policeman, security patrol dog handler, or member of a security police squadron, or otherwise served near a base perimeter, as shown by the Veteran's military occupational specialty (MOS), daily work duties, performance evaluations, or other credible evidence.  See VA Adjudication Procedure Manual (M21-1MR), Part IV, Subpart ii, Chapter 1, Section H, Paragraph 5.a (2016).  

The claims file documents that the Veteran died in June 2015.  His death certificate documents that the immediate cause of death was non-small cell lung cancer, with an approximate one-month interval between its onset and the Veteran's death.  Additionally, abdominal aortic aneurysm was listed as another significant condition which contributed to death, but this did not result in the underlying cause of death.  At the time of the Veteran's death, he was service-connected for recurrent ureteral stones rated as noncompensable.  

The appellant asserts that service connection for the cause of the Veteran's death is warranted because the lung cancer which caused his death was due to presumed herbicide exposure during active service in Thailand.  

Service personnel records indicate that the Veteran served on active duty in the Air Force from April 1960 to March 1981 before being honorably discharged.  Such records do not document active service in Vietnam or its waters offshore; however, the Veteran did serve at the Ubon Royal Thai Air Force Base in Thailand from December 1972 to January 1974 in his military occupational specialty (MOS) as an aircraft accessory systems superintendent.  

The appellant asserts that during his active service at Ubon Royal Thai Air Force Base in Thailand, the Veteran was required to perform perimeter guard duties as part of base defense, although such duties were not logged in his service personnel records.  Additionally, she has reported that his sleeping quarters were located in close proximity to the base perimeter.  

Initially, the Board notes that there is no probative evidence to show that the Veteran had actual service in Vietnam.  Therefore, the presumption of herbicide exposure in Vietnam is not warranted, and the presumption of service connection based on herbicide exposure in Vietnam does not apply.  See 38 C.F.R. § 3.307.  

Second, the evidence does not show that the Veteran was otherwise exposed to herbicides in service, to include his active service at Ubon Royal Thai Air Force Base in Thailand from December 1972 to January 1974 in his MOS as an aircraft accessory systems superintendent.  An October 1973 performance report describes the Veteran's duties as including responsibility for "overall management of all major repairs on all assigned engine and turbine driven generator sets and gas turbine compressors," coordination of "maintenance priorities with Workload Control," and direction of "maintenance on shop equipment and facilities."  Notably, there is no indication that such duties put the Veteran near or on the base perimeter.  Further, the Veteran's MOS did not involve service as a security policeman, security patrol dog handler, member of a security police squadron, or other service on or near the base perimeter.  The Board has considered the appellant's assertion that the Veteran was required to perform perimeter guard duties as part of base defense and that his sleeping quarters were located in close proximity to the base perimeter; however, the appellant's lay assertions in this regard are outweighed by the additional evidence of record, which does not otherwise document that the Veteran's duties placed him on or near the base perimeter.  Thus, exposure to herbicides in Thailand may not be presumed.  See VA Adjudication Procedure Manual (M21-1MR), Part IV, Subpart ii, Chapter 1, Section H, Paragraph 5.a (2016).  Moreover, there is no indication that the Veteran was otherwise directly exposed to herbicides while serving in Thailand.  In sum, the preponderance of the probative evidence of record does not show that the Veteran was exposed to herbicides, either directly or presumptively, during his active service in Thailand.  

Third, the Veteran's lung cancer is not otherwise shown to have been related to his active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service treatment records do not document any complaints, treatment, or diagnosis of lung cancer or related conditions; notably, a September 1980 physical examination upon the Veteran's retirement documents normal clinical evaluations of the lungs and chest.  Private treatment records document a finding of lung cancer in May 2015, shortly before the Veteran's death, and this is corroborated by the June 2015 death certificate which documents onset of his lung cancer approximately one month prior to his death.  Such evidence weighs against a finding that the Veteran's lung cancer first manifested during active service or within one year of service discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, the Board finds it highly probative that private treatment records document the Veteran's extensive thirty pack-year history of tobacco use, and the June 2015 death certificate signed by a physician further indicates that tobacco use contributed to the Veteran's death due to lung cancer.  Such is affirmative evidence which shows that the Veteran's lung cancer was not related to the claimed exposure to an herbicide agent but related to tobacco use, and service connection for cause of death due to tobacco use is prohibited by law.  38 U.S.C.A. § 1103 (West 2014); 38 C.F.R. § 3.300 (2016).

In conclusion, the Board finds that the preponderance of the evidence weighs against a finding that a disability incurred in or caused by active service caused or contributed substantially or materially to the Veteran's death.  The Board is cognizant of the late Veteran's honorable service and is sympathetic to the appellant; however, her personal belief in the existence of a relationship between the cause of the Veteran's death and his military service, no matter how sincere, is not probative of a nexus to service if unsupported by probative evidence.  See Voerth v. West, 13 Vet. App. 117, 119 (1999).  As the preponderance of the evidence is against the claim of service connection for the Veteran's cause of death, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Dependency and indemnity compensation based upon a claim of service connection for the cause of the Veteran's death is denied.  



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


